Citation Nr: 1108589	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress syndrome (PTSD).

2.  Entitlement to service connection for a psychiatric condition, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from December 1971 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD.

A video conference hearing was scheduled for October 2008, at the RO, for which the Veteran failed to appear.  Subsequently, he has not provided any explanation for the failure to appear nor has he requested a rescheduled hearing.  The case will  therefore be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704.

This case was previously before the Board in February and September 2009 at which times it was remanded for additional development.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  As will be explained herein, there has been substantial compliance with the February and September 2009 Remand directives, and accordingly, another Remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Subsequent to the SSOC issued in November 2010, VA received a response from the Veteran in December 2010, requesting a 30-day period within which to present additional information or evidence.  Subsequently, no additional information or evidence has been presented for the record. 

The Veteran's VA treatment records indicate that in addition to PTSD, recurrent major depressive disorder has also been diagnosed.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim for benefits based on PTSD encompassed benefits based on another acquired psychiatric disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the claimant was seeking VA benefits may have been caused by another acquired psychiatric disorder.  As such, the possibility of service connection for a psychiatric disorder other than PTSD must be addressed and will be discussed in the Remand below.  

The service connection claim for a psychiatric condition other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence on file includes a diagnosis of PTSD.

2.  The Veteran did not serve in combat and his lay reports of service-related PTSD stressors lack credibility and have not been substantiated through evidence on file or official channels.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim for PTSD in a letter dated in April 2004.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

The Board further observes that during the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  However, as the service connection claim for PTSD is being denied herein, the matter of Dingess notice and timing is moot and non-prejudicial.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained.  

The Veteran has not had a VA examination specifically relating to his current claim seeking service connection for PTSD.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-- "competent evidence," "evidence . . . indicat[ing]"," and "medical evidence"). 

The Board concludes that an examination is not needed in this case because, while PTSD has been diagnosed, the Veteran's lay reports of his military-related stressors lack credibility and he has provided insufficiently detailed information to allow for substantiation or corroboration.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters, at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Moreover, pursuant to a September 2009 Board remand, absent the establishment of a credible or corroborated stressor, there was no requirement that a VA examination be furnished.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In March 2004, the Veteran filed an original service connection claim for PTSD.  His DD 214 reflects service with the United States Air Force with military occupational specialties to include law enforcement specialist/patrolman and enforcement specialist/guard.  His awards and decorations include a National Defense Service Medal (NDSM) and Air Force Good Conduct Medal (AFGCM).  
The Veteran's DD 214 Forms and service treatment and personnel records reflect that he was attached to the 15th Air Base Squadron, serving at both Hickam and Wheeler Air Force Bases in Hawaii.  The Veteran's service personnel records reflect that he served in Indochina or the Republic of Korea for six days, with no further details provided.

The STRs include an enlistment examination report of November 1971 reflecting that psychiatric evaluation was normal and that the Veteran denied having depression or nervous trouble of any sort.  The July 1976 separation examination report also revealed that psychiatric evaluation was normal and that the Veteran denied having depression or nervous trouble of any sort.  The STRs were entirely negative for complaints, treatment or a diagnosis relating to a psychiatric condition. 

In March 2004, the Veteran provided stressor information indicating that from approximately April 24, 1975 to May 3, 1975, he was assigned to temporary duty during the last 6 days of the Vietnam War to assist with the evacuation of the U.S. Embassy in Saigon, the Republic of Vietnam near the end of the Vietnam Era.  He reported that while there his stressors consisted of witnessing (apparently) (1) men being shot down in airplane during a dog fight with men jumping out of the plane on fire, (2) two Marines standing guard being hit and killed by mortar fire, (3) a Vietnamese civilian being blown off his bicycle, (4) a three year old child being shot while going to a helicopter 20 feet in front of the Veteran; and (5) a Vietnamese civilian being shot in the leg.  Additionally, he stated that while at the U.S. embassy, a bomb went off while he was sleeping and he was blown off his cot.  The explosion reportedly resulted in his luggage being destroyed.  He provided further details of this event in his February 2005 notice of disagreement, in which he reported that he filed a claim with the finance office in Hawaii for reimbursement for his destroyed luggage.  

VA mental health clinical records dated from 2003 and 2004 reflect that chronic PTSD and major depressive disorder were first diagnosed in December 2003, and were followed up thereafter and treated with medication.  

Evidence from the Defense Finance and Accounting Service (DFAC) was requested in order to attempt to verify the Veteran's claimed service in Vietnam.  However, no pertinent records which could assist in this regard were uncovered as reflected in a letter from the DFAC dated in June 2007.  The file contains the Veteran's military pay leave and earning records; none of which assist in establishing that he served in Vietnam as reported. 

The RO contacted the National Personnel Records Center (NPRC) in June 2007 in an attempt to verify the Veteran's service in Vietnam.  In a response received in 2008, the NPCR stated that although an extensive and thorough search of its records was conducted, they were unable to locate records relating to the Veteran's reported service in Vietnam, because such records either did not exists or were not located at the NPRC.  In 2009, the NPRC indicated that no information relating to any combat service/operations; wounds in action; awards and decorations; or official travel outside of the United States, relating to the Veteran could be located.  

Also on file is a June 2009 VA memorandum of a formal finding of lack of information to verify the Veteran's reported PTSD stressors through the U.S. Army and Joint Services Records Research Center (JSRRC) or the National Archives Records Administration (NARA).  

In October 2010, additional information was received from the Defense Personnel Records Information Retrieval System (DPRIS), indicating that a search of historical information established that the 15th Air Base Squadron, 15th Air Base Wing was stationed at Hickam Air Force Base in Hawaii during 1975.  It was also found that on April 28, 1975, Tan Son Nhut Air Force Base in Saigon was bombed and additional rocket attacks targeted an adjoining USMC compound later that night.  The information from DPRIS also indicated that on April 29, 1975, the Communists launched another rocket attack on Tan Son Nhut Air Force Base, marking the beginning of the final offensive.  It was noted that two of the first rockets slammed into a check point just outside of the U.S. Embassy in Saigon main gate, instantly killing two Marines.  In closing, the DPRIS report indicated that it could not be established that the Veteran or the 15th Air Base Squadron participated and/or took part in the evacuation of military personnel and refugees from the U.S. Embassy in Saigon during the April 1975 time frame.  

The file contains a second VA memorandum of a formal finding of lack of information to verify the Veteran's reported PTSD stressors dated in October 2010.  The memorandum indicated that the proper procedures were followed and documented the numerous efforts which were undertaken to attempt to corroborate the Veteran's reported stressors.  

Analysis

The Veteran seeks service connection for PTSD.

Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The diagnostic criteria, including those related to stressors, set forth in the DSM-IV for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125.  The DSM-IV provides two requirements to support a diagnosis of PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others;" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records. If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board also notes that VA very recently amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with who VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).  While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date. 

With respect to the threshold matter of whether the file contains a DSM-IV diagnosis of PTSD, the file reflects that PTSD was initially diagnosed upon psychiatric evaluation of December 2003, at which time a GAF (global assessment of functioning) score was assigned and treatment plan instituted.  As such, it appears that the threshold requirement of a DSM-IV diagnosis of PTSD has been met.

The remaining question, therefore, is whether there is an inservice stressor and either evidence of combat service or credible evidence the stressor occurred.

A finding of combat service is significant because under 38 U.S.C.A. § 1154(b), if the Veteran is found to have served in combat, VA shall accept as sufficient proof of a stressor satisfactory lay evidence if it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of the event.  VA's General Counsel has held that the determination of whether a Veteran "engaged in combat with the enemy" depends on multiple factors, including the requirement that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  VAOPGCPREC 12-99. The General Counsel's opinion is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, while the Veteran has suggested that he has been proximate to combat situations, there is no evidence to confirm such service.  The Veteran's DD 214 Forms revealed that he had no decorations or awards indicative of combat. Service personnel records do not provide include any information indicating that the Veteran had combat status.  Thus, without additional evidence to the contrary, the evidence does not support a finding of service in combat.

Since the Board finds that the there are no service department records indicating that the Veteran engaged in combat with the enemy, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  As will be explained here, the Board finds that the Veteran's descriptions of his alleged stressors lack credibility. 

The Veteran's service personnel records and service treatment records reflect that he had no combat service and were negative for evidence of complaints, diagnoses, or treatment of any psychiatric disorder.  The July 1976 separation examination report revealed a normal psychiatric evaluation and the summary of medical history indicates that the Veteran denied having frequent trouble sleeping; depression or excessive worry; or nervous trouble of any sort.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

The Veteran provided no account of any service-related stressors until 2004, shortly after PTSD was diagnosed in 2003, and more than 25 years after his discharge from service.  Essentially all of the Veteran's stressors relate to his reported temporary duty assignment from April 24, 1975 to May 3, 1975, during the last 6 days of the Vietnam War to assist with the evacuation of the U.S. Embassy in Saigon, the Republic of Vietnam near the end of the Vietnam Era.  The specific stressors are detailed herein and were provided in a March 2004 statement, with some additional information being provided thereafter.  

Despite numerous and copious efforts to verify the Veteran's reported stressors and his reported temporary duty assignment assisting with the evacuation of the U.S. Embassy in Saigon, the Republic of Vietnam, such verification has been unsuccessful.  In fact, a DPRIS report of 2010 indicated that it could not be established that the Veteran or the 15th Air Base Squadron participated and/or took part in the evacuation of military personnel and refugees from the U.S. Embassy in Saigon during the April 1975 time frame.  In addition, the file contains two memorandums constituting formal findings of lack of sufficiently detailed information to verify the Veteran's reported PTSD stressors (June 2009 and October 2010).  

Essentially, there is reason to question whether many of the rather vague stressor accounts provided by the Veteran actually occurred and to the extent that they may have, whether the Veteran actually experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to his physical integrity.  Pursuant to the discussion above, the Board finds the Veteran's lay statements relating to his reported stressors lack credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor).  As credible evidence relating to the Veteran's reported stressors has not been received, the Veteran's PTSD claim fails on this basis.  

The Board further finds that the Veteran is not entitled to service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3), because at no time has a diagnosis of PTSD been in any way related to one or more of his reported stressors.  Moreover, as explained above, the lay stressors provided are not credible, nor has sufficiently detailed information been received to substantiate one or more of them.  As explained in the earlier herein, given the facts in this case, a VA examination related to the PTSD claim is not required.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and service connection for PTSD must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may  encompass claims for service connection for other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A brief review of the clinical evidence reflects that VA records of 2003 and 2004 document co-existing diagnoses of both PTSD and recurrent major depressive disorder.  The Veteran's complaints include references to daily nightmares and intrusive memories of Vietnam.  The Board notes that at this point, there is not actually any evidence establishing that the Veteran served in Vietnam.  

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in- service injuries for purposes of a VA examination).  As no VA examination has been furnished to date, one is warranted to address whether the Veteran has a diagnosed psychiatric condition other than PTSD, which is related to service, as essentially claimed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder other than PTSD.  Appropriate steps should be taken to obtain any identified records.

2.  Schedule the Veteran for a VA psychiatric examination in conjunction with the pending service connection claim for a psychiatric disorder other than PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his psychiatric history, symptomatology and onset, as appropriate.

The examiner is also asked to identify and diagnosis any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from December 1971 to July 1976.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is etiologically related to the Veteran's period of active service.

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  Following any additional development deemed appropriate, the AOJ should readjudicate the claim for service connection for a psychiatric disorder other than PTSD.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case on that claim.  Thereafter, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


